DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-52 are pending and examined on the merits herein. 
Election/Restrictions
Applicant’s election without traverse of the polypeptide of SEQ ID NO: 36 and the corresponding polynucleotide of SEQ ID NO: 35 in the reply filed on 04 November 2020 is acknowledged.
Improper Markush Groups
Claims 21-52 are rejected under the judicially-created basis that they contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-722 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. and Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial structural feature and a common use that flows from the substantial structural feature for the following reasons:
	Claim 21 recites a Markush grouping of polypeptides that do not share any substantial structural feature and have not been demonstrated to have any common function. Dependent claims 22-52 are included in this rejection because they do not limit claim 21 to a specific species. 
           In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or groupings of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 27 contemplate that the positons of the substitutions are relative to the mature polypeptide of SEQ ID NO: 30. The specification indicates that the mature polypeptide of SEQ ID NO: 30 is amino acids 22-250. See page 12 at lines 21-22. That being said, it unclear if the numbering contemplated in claims 22 and 27 starts at position 1 of SEQ ID NO: 30 or if the numbering starts at position 22 (i.e. corresponding to the first amino acid of the mature polypeptide) of SEQ ID NO: 30. This same ground of rejection is also applied to all dependent claims. 
In the interest of compact prosecution, it will be assumed that the numbering of the substitutions recited in claim 22 and 27 start relative to position 1 of SEQ ID NO: 30. However, such treatment does not relieve Applicant of the responsibility of responding to this rejection. 
Claim 28 raises issues of indefiniteness with respect to the specific amino acid substitution recited in the claim. For example, the claim contemplates that the variant comprises a G188A substitution relative to SEQ ID NO: 30. However, the corresponding amino acid in SEQ ID NO: 36 does not have a G at this positon. While the variant can readily have an alanine substitution at this position, it is unclear how it can have the specific G188A substitution required by the claim. It should be noted that the reference to the G188A substitution is only an example of the issue being raised and is not exhaustive. 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not description of that material". Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus".
	The analysis will begin with the first element of the court’s decision in Eli Lilly; namely, the description of a representative number of species. Initially, the true size of the claimed genus will be illustrated. The claims first contemplate a GH61 ‘parent’ defined by 90% identity relative to amino acids 22 to 250 of SEQ ID NO: 30. The claims then contemplate a ‘variant’ GH61 polypeptide relative to this ‘parent’ sequence. However, Applicants contemplate describing the variant as having 90% identity relative to SEQ ID NO: 36. The common element to these various limitations seems to be 90% identity relative to SEQ ID NO: 30 or 36. That being said, the rejection is predicated on a sufficient written description of GH61 polypeptides having 90 % identity relative to SEQ ID NO: 30 or 36.
 	Using sequences defined by 90% identity relative to SEQ ID NO: 36 (i.e. the variant) as an example, it should be noted that the polypeptide of SEQ ID NO: 36 is 253 amino acids in length. Sequence having 90% identity encompass polypeptides having anywhere from 1 to 25 amino acid substitutions, deletions or additions in any combination along any length of the 25). 
Using sequences defined by 90% identity relative to the polynucleotide of SEQ ID NO: 29 (i.e. the polynucleotide encoding the ‘parent’ of SEQ ID No: 30 – see part (b) of claim 21) as an example, it should be noted that the region contemplated by the claim is 796 nucleotides in length. See specification at page 17, line 29. Sequence having 90% identity encompass polynucleotides having anywhere from 1 to 79 nucleotide substitutions, deletions or additions in any combination along any length of the specific range in SEQ ID NO: 29. This variability in the polynucleotide sequence must also be considered with respect to the resultant polypeptide because the GH-61 activity required by the claims is a function of the polypeptide, not the polynucleotide. That being said, a skilled artisan would appreciate that each one of the nucleotide substitutions discussed above could occur at a codon. For instance, consider the following example wherein the bolded letters represent a nucleotide change: CCC GAA GGG …and so on. If the pattern continues in this manner, each codon will result in an amino acid change and the resultant protein would have 79 amino acid substitutions. Given that the corresponding range within the polypeptide of SEQ ID NO: 2 is 253 amino acids in length, the claims broadly encompass polypeptides having as little as 68% identity. 
In contrast to the extremely large and highly divergent genus outlined above, Applicant only appears to describe one polypeptide having the recited sequence identity and the required GH61 activity. Given, the large size of the claimed genus and high degree of structural variably associated therein; Applicant’s disclosure is not representative of the claimed genus as a whole.
Eli Lilly. As outlined above, the claims are directed to extremely large and highly divergent genus of polypeptides that are all required to have GH61 activity. 
In the instant case, the specification does not sufficiently describe the necessary structural features that must be retained by members of the claimed genus as to establish a structure-function relationship with respect to the GH-61 cellulolytic enhancing activity. This point is relevant because the prior art speaks to the lack of a sufficient structure-function relationship with respect to the cellulolytic enhancing activity. For example, Harris et al (Biochemistry, 2010) indicate that: “We have evidence that not all GH61 proteins are created equal and many are completely inactive as enhancers of PCS hydrolysis with T. reesei cellulases.” See page 3314, right column, second paragraph. Moreover, Dimarogona et al (Bioresource Technology, 2012) teach that currently there are more than 200 CAZy entries for the GH family 61, all from eukaryotic sources, but major activities or functions of this group are still unclear. See page 480, right column, first full paragraph.
Thus, Applicants do not sufficiently describe: (i) the structural features that are required to be retained by members of the claimed genus as to establish a structure-function relationship; and (ii) the structural feature required to distinguish members of the claimed genus from other chemical structures.
Therefore, based on the analysis above, Applicant has not met either of the two elements of the written description requirement as set forth in the court's decision in Eli Lilly. As a result, 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-29 and 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. 
 Remarks on Claim Interpretation
It is noted that the claims seem to contemplate that the ‘parent’ or reference sequence has 90% identity relative to SEQ ID NO: 30. However, the claims do not draw any structural nexus between SEQ ID NO: 30 and the variant of SEQ ID NO: 36. That being said, outside of the position for the substitution(s), the sequence identity recited for the parent of SEQ ID NO: 30 does not impart any structure to the variant of SEQ ID NO: 36. As such, the claims are directed to a GH61 variant having at least 90% identity, but less than 100% identity, relative to SEQ ID NO: 36, wherein the variant comprises a Q42N substitution relative to SEQ ID NO: 30. Dependent claims 27-28 recite the limitation wherein this variant further comprises a L111V substitution relative to SEQ ID NO: 30.
Rejection
This variant is deemed to be a judicial exception because a GH61 polypeptide having the structures outlined above naturally occurs in Rasamsonia emersonii. To support this position reference is made to GenBank Accession XP_013325186.1, which corresponds to a GH61 polypeptide sharing 91% identity relative to SEQ ID NO: 36 and comprises a Q42N substitution relative to SEQ ID NO: 30. See sequence alignments 1 and 2 below. The GH61 of GenBank 
This judicial exception is not integrated into a practical application because the claims are limited to the judicial exception (i.e. the polypeptide). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are limited to the polypeptide or composition wherein the only required element is the polypeptide. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-52 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent 9,260,704 B2 to Schooneveld-Bergmans et al, claiming priority to U.S. Provisional Application 61/359,563, filed on 29 June 2010.
Remarks on Claim Interpretation
It is noted that the claims seem to contemplate that the ‘parent’ or reference sequence has 90% identity relative to SEQ ID NO: 30. However, the claims do not draw any structural nexus 
Prior Art Rejection
With respect to claims 21-26 Schooneveld-Bergmans et al (herein Schooneveld-Bergmans) disclose a GH61 variant having at least 90% identity, but less than 100% identity, relative to SEQ ID NO: 36. The prior art GH61 variant comprises a Q42N substitution relative to SEQ ID NO: 30. See sequence alignments 3 and 4 below. 
With respect to claims 27-28, Schooneveld-Bergmans disclose wherein the GH61 variant further comprises a L111V substitution relative to SEQ ID NO: 30. See sequence alignment below.
With respect to claims 28-31, Schooneveld-Bergmans disclose compositions comprising the GH61 variant. See claim 15 and column 46 at lines 1-8.
With respect to claim 32, Schooneveld-Bergmans disclose a polynucleotide encoding the GH61 variant. See claim 2.
With respect to claim 33, Schooneveld-Bergmans disclose a recombinant host cell comprising the polynucleotide. See claim 7. 
With respect to claim 34, Schooneveld-Bergmans disclose the production of the GH61 variant in a recombinant host cell. See claim 14.

With respect to claim 36, Schooneveld-Bergmans disclose the production of the GH61 variant in a transgenic plant cell. See claim 14 cf. column 29 at lines 24-46.
	With respect to claims 37-41, Schooneveld-Bergmans disclose a process for degrading pretreated cellulosic material comprising the steps of treating the cellulosic material with a composition comprising the GH61 variant and a cellulase and then recovering the material. See Example 2 in columns 50-51 claims 20-22.
	With respect to claims 42-46, Schooneveld-Bergmans disclose fermentation and saccharification reactions to yield an alcohol fermentation product. See Saccharification section in column 40 and SSF section in column 42. 
	With respect to claims 46-52, Schooneveld-Bergmans disclose fermenting cellulosic material to yield an alcohol fermentation product. See Fermentation of Sugars section in column 41 and Fermentation Products section in column 42. 
Double Patenting
Claims 21-29 and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-28 of copending Application No. 16/420,609 (reference application). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 27 of the ‘609 application contemplates a GH-61 polypeptide having sharing 100% identity relative to instant SEQ ID NO: 36. See sequence alignment 5 below. Claim 27 further recites the limitation wherein the variant comprises a serine at position 152 relative to SEQ ID NO: 30. See sequence alignment 6 below. These mutations would result in a GH-61 variant having at least 95% identity, but less than 100% identity, relative to instant SEQ ID NO: 36, wherein the variant comprises a serine at position 152 relative to SEQ ID NO: 30. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed GH-61 variant is structurally indistinguishable from the GH-61 variant claimed in the ‘609 application. 
Instant claims 27-28 contemplate wherein the GH-61 variant further comprises a G118A, N189K, or A216L substitution relative to SEQ ID NO: 30. 
Claims 27-28 of the ‘609 application contemplate wherein the GH-61 variant further comprises a G118A, N189K, or A216L substitution relative to SEQ ID NO: 30.
Instant claim 29 contemplates a composition comprising the GH-61 variant. It should be noted that the GH-61 variant is the only element that is required to be present within the composition. As such, the GH-61 variant claimed in the ‘609 application meets this limitation. 




Sequence Alignments
1. Alignment Between SEQ ID NO: 30 and XP_013325186.1

    PNG
    media_image1.png
    428
    780
    media_image1.png
    Greyscale
 2. Alignment Between SEQ ID NO: 36 and XP_013325186.1

    PNG
    media_image2.png
    483
    781
    media_image2.png
    Greyscale


3. Alignment Between SEQ ID NO: 36 and SEQ ID NO: 2 of US 9,260,704 B2

US-13-806-059-2
; Sequence 2, Application US/13806059
; Patent No. 9260704
; GENERAL INFORMATION
;  APPLICANT: DSM IP Assets B.V.
;  TITLE OF INVENTION: POLYPEPTIDE HAVING OR ASSISTING IN CARBOHYDRATE MATERIAL
;  TITLE OF INVENTION:DEGRADING ACTIVITY AND USES THEREOF
;  FILE REFERENCE: 2919208-117001
;  CURRENT APPLICATION NUMBER: US/13/806,059
;  CURRENT FILING DATE: 2012-12-20
;  PRIOR APPLICATION NUMBER: PCT/EP2011/060577
;  PRIOR FILING DATE: 2011-06-23
;  PRIOR APPLICATION NUMBER: EP10167771.4
;  PRIOR FILING DATE: 2010-06-29
;  PRIOR APPLICATION NUMBER: US 61/359,563
;  PRIOR FILING DATE: 2010-06-29
;  NUMBER OF SEQ ID NOS: 3
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 254
;  TYPE: PRT
;  ORGANISM: Talaromyces emersonii
US-13-806-059-2

  Query Match             90.3%;  Score 1247.5;  DB 9;  Length 254;
  Best Local Similarity   90.9%;  
  Matches  231;  Conservative    5;  Mismatches   17;  Indels    1;  Gaps    1;

Qy          1 MLSSTTR-TLAFTGLAGLLSAPLVKAHGFVQGIVIGDQFYSGYIVNSFPYESNPPPVIGW 59
              ||||    |||| ||||||||||||||||||||||||||||||||| |||||||||||||
Db          1 MLSSKAPVTLAFAGLAGLLSAPLVKAHGFVQGIVIGDQFYSGYIVNEFPYESNPPPVIGW 60

Qy         60 ATTATDLGFVDGTGYQGPDIICHRNATPAPLTAPVAAGGTVELQWTPWPDSHHGPVITYL 119
              ||||||||||||| ||||||||||||||| ||||||||||||||||||| ||||||||||
Db         61 ATTATDLGFVDGTEYQGPDIICHRNATPALLTAPVAAGGTVELQWTPWPSSHHGPVITYL 120

Qy        120 APCNGNCSTVDKTTLEFFKIDQQGLIDDTSPPGTWASDNLIANNNSWTVTIPNSVAPGNY 179
              | ||||||||||| |||||||| |||:|| ||||||||||||||||||||||::: ||||
Db        121 ANCNGNCSTVDKTQLEFFKIDQSGLINDTDPPGTWASDNLIANNNSWTVTIPSTLEPGNY 180

Qy        180 VLRHEIIALHSANNKDGAQNYPQCINIEVTGGGSDAPEGTLGEDLYHDTDPGILVDIYEP 239
              |||||||||||| |||||||||||||||||||||  | ||||||||||||||||:|||||
Db        181 VLRHEIIALHSAGNKDGAQNYPQCINIEVTGGGSVEPTGTLGEDLYHDTDPGILIDIYEP 240

Qy        240 IATYTIPGPPEPTF 253
              ||||||||||||||
Db        241 IATYTIPGPPEPTF 254











4. Alignment Between SEQ ID NO: 30 and SEQ ID NO: 2 of US 9,260,704 B2


    PNG
    media_image3.png
    397
    784
    media_image3.png
    Greyscale


5. Alignment Between Instant SEQ ID NO: 36 and‘609 Application 

US-16-420-609-36
; Sequence 36, Application US/16420609
; GENERAL INFORMATION
;  APPLICANT: Lin, Janine
;  APPLICANT:Bohan, Doreen
;  APPLICANT:Maranta, Michelle
;  APPLICANT:Beresford, Leslie
;  APPLICANT:Lamsa, Michael
;  APPLICANT:Hansen, Bjarne G
;  APPLICANT:Rasmussen, Frank W.
;  APPLICANT:Sweeney, Matt
;  APPLICANT:Boyle III, Douglas J.
;  TITLE OF INVENTION: GH61 Polypeptide Variants and Polynucleotides Encoding Same
;  FILE REFERENCE: 12342-US-PCD
;  CURRENT APPLICATION NUMBER: US/16/420,609
;  CURRENT FILING DATE: 2019-05-23
;  PRIOR APPLICATION NUMBER: US 14/358,642
;  PRIOR FILING DATE: 2014-05-15
;  PRIOR APPLICATION NUMBER: PCT/US2012/066278
;  PRIOR FILING DATE: 2012-11-21
;  PRIOR APPLICATION NUMBER: US 61/562,277
;  PRIOR FILING DATE: 2011-11-21
;  NUMBER OF SEQ ID NOS: 346
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 36
;  LENGTH: 253
;  TYPE: PRT
;  ORGANISM: Penicillium sp.
US-16-420-609-36

  Query Match             100.0%;  Score 1381;  DB 107;  Length 253;
  Best Local Similarity   100.0%;  
  Matches  253;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MLSSTTRTLAFTGLAGLLSAPLVKAHGFVQGIVIGDQFYSGYIVNSFPYESNPPPVIGWA 60

Qy         61 TTATDLGFVDGTGYQGPDIICHRNATPAPLTAPVAAGGTVELQWTPWPDSHHGPVITYLA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TTATDLGFVDGTGYQGPDIICHRNATPAPLTAPVAAGGTVELQWTPWPDSHHGPVITYLA 120

Qy        121 PCNGNCSTVDKTTLEFFKIDQQGLIDDTSPPGTWASDNLIANNNSWTVTIPNSVAPGNYV 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 PCNGNCSTVDKTTLEFFKIDQQGLIDDTSPPGTWASDNLIANNNSWTVTIPNSVAPGNYV 180

Qy        181 LRHEIIALHSANNKDGAQNYPQCINIEVTGGGSDAPEGTLGEDLYHDTDPGILVDIYEPI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LRHEIIALHSANNKDGAQNYPQCINIEVTGGGSDAPEGTLGEDLYHDTDPGILVDIYEPI 240

Qy        241 ATYTIPGPPEPTF 253
              |||||||||||||
Db        241 ATYTIPGPPEPTF 253

6. Alignment Between Instant SEQ ID NO: 30 and ‘609 Application 

US-16-420-609-30
; Sequence 30, Application US/16420609
; GENERAL INFORMATION
;  APPLICANT: Lin, Janine
;  APPLICANT:Bohan, Doreen
;  APPLICANT:Maranta, Michelle
;  APPLICANT:Beresford, Leslie
;  APPLICANT:Lamsa, Michael
;  APPLICANT:Hansen, Bjarne G
;  APPLICANT:Rasmussen, Frank W.
;  APPLICANT:Sweeney, Matt
;  APPLICANT:Boyle III, Douglas J.
;  TITLE OF INVENTION: GH61 Polypeptide Variants and Polynucleotides Encoding Same
;  FILE REFERENCE: 12342-US-PCD
;  CURRENT APPLICATION NUMBER: US/16/420,609
;  CURRENT FILING DATE: 2019-05-23
;  PRIOR APPLICATION NUMBER: US 14/358,642
;  PRIOR FILING DATE: 2014-05-15
;  PRIOR APPLICATION NUMBER: PCT/US2012/066278
;  PRIOR FILING DATE: 2012-11-21
;  PRIOR APPLICATION NUMBER: US 61/562,277
;  PRIOR FILING DATE: 2011-11-21
;  NUMBER OF SEQ ID NOS: 346
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 30
;  LENGTH: 250
;  TYPE: PRT
;  ORGANISM: Aspergillus fumigatus
US-16-420-609-30

  Query Match             100.0%;  Score 1340;  DB 107;  Length 250;
  Best Local Similarity   100.0%;  
  Matches  250;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MTLSKITSIAGLLASASLVAGHGFVSGIVADGKYYGGYLVNQYPYMSNPPDTIAWSTTAT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MTLSKITSIAGLLASASLVAGHGFVSGIVADGKYYGGYLVNQYPYMSNPPDTIAWSTTAT 60

Qy         61 DLGFVDGTGYQSPDIICHRDAKNGKLTATVAAGSQIEFQWTTWPESHHGPLITYLAPCNG 120

Db         61 DLGFVDGTGYQSPDIICHRDAKNGKLTATVAAGSQIEFQWTTWPESHHGPLITYLAPCNG 120

Qy        121 DCATVDKTTLKFVKIAAQGLIDGSNPPGVWADDEMIANNNTATVTIPASYAPGNYVLRHE 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 DCATVDKTTLKFVKIAAQGLIDGSNPPGVWADDEMIANNNTATVTIPASYAPGNYVLRHE 180

Qy        181 IIALHSAGNLNGAQNYPQCFNIQITGGGSAQGSGTAGTSLYKNTDPGIKFDIYSDLSGGY 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 IIALHSAGNLNGAQNYPQCFNIQITGGGSAQGSGTAGTSLYKNTDPGIKFDIYSDLSGGY 240

Qy        241 PIPGPALFNA 250
              ||||||||||
Db        241 PIPGPALFNA 250
--------------------------------------------------------------------------------

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE A VISONE whose telephone number is (571)270-1047.  The examiner can normally be reached on Monday - Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/LEE A VISONE/Primary Examiner, Art Unit 1663